Title: Nathaniel G. M. Senter to Thomas Jefferson, 19 October 1812
From: Senter, Nathaniel G. M.
To: Jefferson, Thomas


          Esteemed Sir Ponfret October 19th 1812 
          I have this moment red some Papers containing Extracts from my Western Journal & send them to you for perusal likewise containing an address to my fellow Republicans of this State
          I would be thankful to you if you would transmit to me the Papers containing a Description of the Goddess Veshu and West Minster Abby which I forwarded you from New Orleans. My Original Manuscript being in the hands of a Gentleman Abroad & wishing to gratify a Friend here I would be happy to possess them; with the Ones I now send you—I hope you will approve my Intentions in joining the U States Service and favour me with an answer,
          With Sentiments of Veneration & Respect I remain, hoping you are in health, your devoted ServantNathl G M Senter
        